UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-1873



ELIGIO V. SANCHEZ,

                                              Plaintiff - Appellant,

          versus


CITY OF CLINTON,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, District
Judge. (CA-99-78-7-F)


Submitted:   January 18, 2001             Decided:   January 30, 2001


Before WIDENER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Daniel F. Read, Durham, North Carolina, for Appellant. Patricia L.
Holland, Maranda J. Freeman, CRANFILL, SUMNER & HARTZOG, L.L.P.,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Eligio V. Sanchez appeals from the district court’s order

granting summary judgment in his employment discrimination suit.

We have reviewed the record and the district court’s opinion and

find no reversible error.    Accordingly, we affirm on the reasoning

of the district court. Sanchez v. City of Clinton, No. CA-99-78-7-

F (E.D.N.C. June 7, 2000).   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                           AFFIRMED




                                  2